Citation Nr: 1121885	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  05-41 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for scars of the wrists or arms other than a 2-inch by 1 to 2-millimeter (mm) left forearm scar and a right wrist scar.

2.  Entitlement to a rating in excess of 10 percent for injury to muscle group XIX.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1969 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The case was remanded by the Board in August 2008.

As noted in the Board's 2008 decision, although the RO characterized the Veteran's rating claim as an evaluation of a fragment wound, the Board finds that the issue actually developed for appellate review by the RO is properly characterized as an injury to muscle group XIX, as indicated on the title page.

During the pendency of this appeal, by way of an April 2009 rating decision, the RO granted the Veteran service connection for a scar on the right wrist.  However, because the issue developed for the Board's review is service connection for scars of the wrists and arms, (other than a left forearm scar), and the Veteran was only granted service connection for a scar of the right wrist, the Board will address the question of whether there is other scarring of the arms or the wrists that warrants a grant of service connection.


FINDINGS OF FACT

1.  Other than scars already service connected, the Veteran does not have currently diagnosed scarring of the wrists or arms.

2.  The Veteran's service-connected injury of Muscle Group XIX is manifested by no worse than moderate disability; loss of deep fascia and impairment of strength and function has not been shown.



CONCLUSIONS OF LAW

1.  Other than scars already service connected, the Veteran does not have additional scarring of the wrists or arms that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The criteria for a rating in excess of 10 percent for an injury of Muscle Group XIX have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5319 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in May 2005, June 2006, and October 2008.  (Although the complete notice required by the VCAA was not provided until after the RO adjudicated the appellant's claim, any timing errors have been cured by the RO's subsequent actions.  Id.)  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to service connection and an increased rating, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was apprised of the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the agency of original jurisdiction (AOJ) obtained the Veteran's service treatment records (STRs), VA medical records, and secured an examination in furtherance of his claim.  VA examination with respect to the issues on appeal was obtained in December 2008.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it was predicated on consideration of the service treatment records, and VA medical records in the claims file, considered all of the pertinent evidence of record, and provided information necessary to apply the relevant rating criteria pertaining to the Veteran's residuals of an abdominal fragment wound, and to evaluate the question of service connection for scars of the wrists and arms.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues decided herein has been met.  38 C.F.R. § 3.159(c) (4).  No duty to notify or assist was unmet.

II.  Scars 

The Veteran contends that he sustained shrapnel wounds of his arms and wrists that have resulted in scarring.  He contends that this occurred during the same booby trap incident where he injured his abdomen, and asserted that he still had shrapnel in his arm.  (See September 2005 notice of disagreement).  In April 2007, the Veteran submitted a photocopied document that did not appear in the service medical records.  This record, dated July 20, 1970, contained a diagnosis of a fragment wound of the stomach and right wrist, and noted that the circumstances of the accident involved an injury from a booby trap in July 1970.

As noted above, during the pendency of this appeal, by way of an April 2009 rating decision, the Veteran was granted service connection for a right wrist scar.  However, because the Veteran's claim is for service connection of both wrists and arms, (excluding a left forearm scar that already had been service connected), the Board will adjudicate the portion of the claim that was not granted in the April 2009 rating decision.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

In this case, the December 2008 VA examiner was asked to examine the Veteran's wrists and arms for scarring.  After examining the Veteran, the examiner found that the Veteran did have a scar in the medial right wrist area, but noted that he was unable to see any other scarring.  As such, without evidence of scarring of the wrists and arms beyond the already service-connected scarring, the analysis ends, and service connection cannot be awarded.  See Degmetich v. Brown, 104 F. 3d 1328, at 1333.  In other words, absent a showing of a current disability for which benefits are being claimed, service connection is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this service connection claim.  

III.  Muscle Group XIX

The Veteran was wounded in July 1970 when he was out on patrol in Vietnam.  He reported that the soldier in front of him tripped a booby trap, dove to the ground, and that he remained standing.  The Veteran reported that subsequent to the booby trap incident, he heard gun shots, and the soldier whom he was with at the time stated that the Veteran had been hit.  The Veteran's service treatment records (STR's) contain a July 1970 entry noting that the Veteran sustained fragment wounds of the abdomen and both legs from a booby trap while on patrol.  He was found to have an entry wound in the peri-umbilical area, and had an exploratory laparotomy that revealed multiple jejunal perforations.  He underwent resection with end to end anastomosis.  The Veteran was also found to have a sigmoid lesion which was debrided and closed.

In December 2008, the Veteran was afforded a VA muscle examination to evaluate the severity of his injury to muscle group XIX (fragment wound of the abdomen).  At this examination, the Veteran reported intermittent sharp pain in his middle abdomen that lasted minutes and occurred on average twice a week depending on what he was doing.  The Veteran reported that he believed this pain was due to a residual "wire" inside his abdomen from his surgery.  The Veteran also reported severe abdominal cramping twice a year.  The examiner noted that the Veteran was injured by shrapnel, spent months hospitalized, and was discharged ten months after the injury.  The VA examiner noted that the wound was not a through-and-through injury.  The wound was not initially infected before it healed, or debrided, and there were no current symptoms related to associated bone, nerve, vascular or tendon injuries.  The VA examiner found no evidence of pain, decreased coordination, increased fatigability, weakness or uncertainty of movement, and noted that there were no flare-ups of muscle injury residuals.  The VA examiner noted that the Veteran complained of intermittent sharp abdominal pain lasting minutes.

The VA examiner reported that although the rectus abdominus had been injured, the Veteran's muscle strength was a 5 (normal) and stated that there was no evidence of tissue loss or intermuscular scarring.  The VA examiner stated that muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  There was no evidence of bone, nerve or tendon damage, muscle herniation, or a loss of deep fascia or muscle substance.  Finally, the examiner noted that the motion of a joint was not limited by muscle disease or injury.  In sum, the VA examiner noted that the Veteran exhibited no loss of movement and minimal sensitivity with examination of the abdomen.  The VA examiner stated that the Veteran had good abdominal strength with no herniation, and reported that there was no impairment to function.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

The Veteran contends that his current abdominal injury doubles him over in pain at times, and that he is entitled to a severe disability rating under Diagnostic Code 5319.  (The Board notes that an October 2006 rating decision granted a separate 10 percent evaluation for abdominal scars, which issue is not on appeal.)

The Veteran's service-connected fragment wound of the abdomen is rated under Diagnostic Code 5319 that provides for evaluating injuries to Muscle Group XIX, which encompasses muscles of the abdomen and spine.  Their functions include support and compression of the abdominal wall and lower thorax; flexion and lateral motions of spine; and synergists in strong downward movements of the arm.  Included in this muscle group are the muscles of the abdominal wall, which includes the rectus abdominus, external oblique, internal oblique, transversalis and quadratus lumborum. 

The Veteran's disability is currently rated pursuant to Diagnostic Code 5319 as "moderate" with a 10 percent rating.  A moderately severe disability warrants a 30 percent rating, and a severe disability warrants a 50 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5319 (2010).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2010).

Muscle disability is considered to be moderate if it was caused by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  The history of a moderate muscle disability should include service department records or other evidence of in-service treatment for the wound as well as a record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement), particularly, lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective signs of moderate disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue, some loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56.  (2010).

Muscle disability is considered to be moderately severe if it results from a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The history of a moderately severe muscle injury should include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound, consistent complaints of the cardinal signs and symptoms of muscle disability as noted above and, if present, evidence of inability to keep up with work requirements. The objective evidence of a moderately severe muscle disability includes entrance and (if present) exit scars that indicate a track of the missile through one or more muscle groups, the loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side, and impairment of strength and endurance in comparison to the sound side.  Id.

Severe disability consists of through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. Furthermore, objective findings of a severe disability include the following:  ragged, depressed, and adherent scars that indicate wide damage to the muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements in comparison to the corresponding muscles of the uninjured side indicate severe impairment of function.  Id.

If present, the following are also signs of severe muscle disability:  (1) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (2) adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where the bone is normally protected by muscle; (3) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (4) visible or measurable atrophy; (5) adaptive contraction of an opposing group of muscles; (6) atrophy of muscle groups not in the tract of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (7) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (2010).

In this case, for the Veteran to obtain a higher (30 percent) rating for his residuals of a fragment wound to the abdomen, his muscle injury would have to be classified as moderately severe.  The rating criteria reflect that a muscle disability is moderately severe if it results from a through and through or deep penetrating wound, with debridement, prolonged infection or sloughing of soft parts and intermuscular scarring.  In this case, the 2008 VA examiner found that the abdominal wound was not a through and through injury, and stated the wound was not initially infected before it healed, and noted that there was no evidence of intermuscular scarring.

The rating criteria also specifies that the history of a moderately severe disability should include consistent complaints of the cardinal signs and symptoms of muscle disability, which are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2010).  However, in this case, the 2008 VA examiner reported that the Veteran's abdominal muscle strength was normal (5), and noted that there was no impairment of function.  Specifically, the VA examiner stated that there was no evidence of decreased coordination, increased fatigability or weakness or uncertainty of movement.  He noted that the muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  The examiner also noted that the motion of any joint was not limited by muscle disease or injury, and stated that the Veteran exhibited no loss of movement and minimal sensitivity with examination of the abdomen.  Therefore, based on the above, the Veteran does not suffer from consistent signs and symptoms of a muscle disability as required to obtain a higher evaluation for a moderately severe disability.  The VA examiner did not find evidence of loss of power, lower threshold of fatigue, fatigue-pain, impairment of coordination or uncertainty of movement when he examined the Veteran.  Instead, the Veteran's strength was found to be normal, and the VA examiner noted that he exhibited no loss of movement or impairment of function.  Although the Veteran reported an intermittent sharp pain in his middle abdomen that occurred twice a week, on examination, the VA examiner noted minimal abdominal sensitivity.  

Further, there is no evidence that the Veteran's residuals of fragment wound to the abdomen led to an inability to keep up with work requirements.  The 2008 VA examiner specifically noted that the Veteran's muscle disability had no significant effect on his employment and noted that he currently worked full time and had not lost any time from work in the previous twelve-month period.

Finally, objective evidence of a moderately severe disability includes impairment of strength and endurance, the loss of deep fascia, muscle substance or normal firm resistance of muscles compared to the sound side.  However, in this case, the Veteran has good abdominal strength and normal endurance, and there has been no loss of deep fascia or muscle substance.

The Board acknowledges the Veteran's contention that he experiences intermittent sharp pain in his middle abdomen that lasts minutes and occurs on average about twice a week; however, this pain alone does not entitle the Veteran to a higher, 30 percent evaluation because the rating criteria for a moderately severe muscle disability have not been met.

In summary, given the above analysis, which includes the 2008 VA examiner noting that the Veteran exhibited no loss of movement, good abdominal strength and no impairment of function, the Board finds that the severity of the Veteran's Group XIX muscle injury does not approximate the higher (30 percent) rating for a moderately severe muscle injury. 

It should also be pointed out that there is no showing that the Veteran's Group XIX muscle injury has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  This disability has been accurately reflected by the schedular criteria.  Without evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  There is no suggestion in the record that the Veteran's residuals of fragment wound of the abdomen warrants referral for extra-schedular consideration.  38 C.F.R. § 3.321 (2010).


ORDER

Service connection for scars of the wrists and arms other than a right wrist scar and a 2-inch by 1 to 2-mm left forearm scar is denied.

Entitlement to a rating in excess of 10 percent for injury to muscle group XIX is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


